Name: 2010/341/CFSP: Political and Security Committee Decision EUPOL Afghanistan/2/2010 of 11Ã June 2010 concerning the appointment of the Head of Mission of EUPOL Afghanistan
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Asia and Oceania;  European construction;  cooperation policy
 Date Published: 2010-06-19

 19.6.2010 EN Official Journal of the European Union L 154/28 POLITICAL AND SECURITY COMMITTEE DECISION EUPOL AFGHANISTAN/2/2010 of 11 June 2010 concerning the appointment of the Head of Mission of EUPOL Afghanistan (2010/341/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2010/279/CFSP of 18 May 2010 on the European Union Police Mission in Afghanistan (EUPOL Afghanistan) (1), and in particular Article 10(1) thereof, Whereas: (1) Pursuant to Article 10(1) of Decision 2010/279/CFSP, the Council authorised the Political and Security Committee, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of political control and strategic direction of the EUPOL AFGHANISTAN mission, including the decision to appoint a Head of Mission. (2) The High Representative of the Union for Foreign Affairs and Security Policy has proposed the appointment of Brigadier General Jukka Petri SAVOLAINEN as Head of Mission from 15 July 2010, HAS ADOPTED THIS DECISION: Article 1 Brigadier General Jukka Petri SAVOLAINEN is hereby appointed Head of the European Union Police Mission in Afghanistan as from 15 July 2010. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 11 June 2010. For the Political and Security Committee The Chairman C. FERNÃ NDEZ-ARIAS (1) OJ L 123, 19.5.2010, p. 4.